DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this Examiner’s amendment was given in a telephonic interview with Gavin O’Keefe on 3/14/2022.
	Please make the following amendments to the claims:
In claim 2 line 2; please amend ‘based on a color’ to read “based on the color”
In claim 2 line 4; please amend ‘a target color set’ to read “the target color set”
In claim 3 line 2; please amend ‘a first color’ to read “the first color”
In claim 3 line 4; please amend ‘and a color ratio’ to read “and the color ratio”
In claim 5 line 1; please amend ‘determining a target color set of a picture’ to read “determining the target color set of the picture”
In claim 6, line 1; please amend ‘determining a collocated color set’ to read “determining the collocated color set”
In claim 7 line 1; please amend ‘generating a’ to read ‘generating the’
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 1 and 8 the prior art fails to disclose the specifically disclosed use of color ratios in the file color scheme generation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631